DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 and the species of SEQ ID NO: 20 in the reply filed on 1/28/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/22.
Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution. Since the elected species does not have the features of claims 25-29 such claims are to non-elected species.
Claims 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/22.
Claims 1-14, 16-18, 22-24 and 30-35 have been canceled.
Claims 15, 19-21 and 37 are being examined.

Priority
This application is a 371 of PCT/IL2019/050774 07/10/2019 and claims foreign benefit of ISRAEL 260555 07/11/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/19/21, 7/28/21, 6/24/21, 6/3/21 and 2/11/21 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 21 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 15 iii recites ‘selected from the group of’. It is unclear if this is an open or closed group. MPEP 2173.05(h) recognizes that a closed group uses language related to a group “consisting of”. Such section also recognizes that if an open list is recited then the claim should generally be rejected. Although claim 15 iv uses language related to the group “consisting of” claim 15 iii does not. 

	Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. The recited functional characteristics do not necessarily occur in all the peptides recited in the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. The last sentence of MPEP 2173.05(g) recognizes that applicant can amend the claims to recite the particular structure that accomplishes the function. In the instant case, claims 19-20 have not been included in the rejection since they have been interpreted as having the claimed functionality. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 21 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 15 recites that X1 -X4 can be among other things an analogue or derivative (which is described broadly in the specification page 7 lines 26-30) and X5 can be any amino acid. Claim 15 also recites functional language.
When X1-X5 are varied to any of the 20 common amino acids there are at least 205 (i.e. 3200000 different possible sequences). As such, the genus is large.
The instant specification states that a sequence where Gly is at the X4 position lacked the claimed activity (page 7 lines 1-5). Further, there appears to be no error bars provided in figures 1-2. Figure 2 appears to show that PPLPY (instant SEQ ID NO:3) has an opposite function 
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
The instant specification states that a sequence where Gly is at the X4 position lacked the claimed activity (page 7 lines 1-5). Further, there appears to be no error bars provided in figures 1-2. Figure 2 appears to show that PPLPY (instant SEQ ID NO:3) has an opposite function compared to what is claimed. Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the peptides as claimed.
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claims 15, 21 and 37 encompass functional limitations specifically ‘wherein the peptide is capable of reducing the amount of dexamethasone-induced spleen and/or thymus weight loss in a mouse’. The instant specification states that a sequence where Gly is at the X4 position lacked the claimed activity (page 7 lines 1-5). Further, there appears to be no error bars provided in figures 1-2. Figure 2 appears to show that PPLPY (instant SEQ ID NO:3) has an opposite function compared to what is claimed. Instant SEQ ID NO:20 does not appear to have been tested. Several of the sequences in figure 1 are longer than 6 amino acids and thus do not even fall within the scope of claim 15. Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the peptides as claimed.

There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. It is unclear what structural elements are required for the recited function. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification (section 0110 of the PGPub) describes peptide synthesis. However, mere synthesis of a peptide does not show that it would have the functionalities claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 19-21 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of a natural protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. Instant SEQ ID NO:3 is of sequence PPLPY. BLAST results for PPLPY (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 2/16/22, 31 pages) show that PPLPY is a fragment of numerous natural proteins. Thus SEQ ID NO: 3 corresponds to a fragment of a known protein. In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of protein (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The word ‘isolated’ does not imply or require any 
The instant claims recite SEQ ID NO:3 which is a fragment of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 37 recites a composition. The composition of claim 37 can correspond to the peptide in water which itself is naturally occurring. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Based on the Myriad decision cited above applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). The claims do not require any additional features that add significantly more to the exceptions.
In relation to the elected species of SEQ ID NO:20, there is no evidence that any naturally occurring proteins comprise instant SEQ ID NO:20 which requires a D-amino acid so a product claim that is limited to SEQ ID NO:20 would be 101 compliant. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomizu et al. (‘Convulsant peptides related to corticotropin-releasing factor’ Brain Research v505 1989 pages 326-328; cited with IDS 2/11/21; ‘Nomizu’).
Nomizu teach that PPISI was synthesized and purified (Table 1 and Table 1 caption page 327). Nomizu teach that the peptide PPISI was in phosphate buffered saline (Table 1 and Table 1 caption page 327).
	In relation to the peptide of claim 15, PPISI of Nomizu is such that X1 is Pro, X2 is Pro, X3 is Ile, X4 is Ser and X5 is Ile. Since the peptide meets the structural limitations it has been interpreted as meeting the functional limitation.
	In relation to claim 37, Nomizu teach peptide PPISI and teach that the peptide was in phosphate buffered saline (Table 1 and Table 1 caption page 327).

Claim(s) 15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ptashne et al. (US 7,087,711; ‘Ptashne’).
	Ptashne teach SEQ ID NO:49 of sequence Pro-Pro-Leu Asp-Pro-Trp (sequence listing columns 47-50).
	In relation to the peptide of claims 15 and 21, Pro-Pro-Leu Asp-Pro-Trp of Ptashne is such that X1 is Pro, X2 is Pro, X3 is Leu, X4 is Asp (a derivative) and X5 is Pro. Since the peptide meets the structural limitations it has been interpreted as meeting the functional limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 19-21 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herkel et al. (WO 2006/021954; as cited with IDS 2/11/21; ‘Herkel’).
	Herkel teach peptides for inhibiting cellular and immune stress responses (abstract). Herkel specifically teach a peptide identified as stressin-1 (SEQ ID NO: 1) of sequence LPPLPYP (page 7 line 1). Herkel teach beneficial properties of SEQ ID NO: 1 (examples 2-8). Herkel teach a fragment of SEQ ID NO: 1 (claim 12). Herkel specifically teach that the peptide comprises from 5 to 25 amino acids (claim 2) with 5 to 20 amino acids being preferred (page 17 lines 15-16). Herkel expressly refer to peptides having a deletion of a residue (page 18 first complete paragraph). Herkel teach peptide mimetics with reduced susceptibility to cleavage and inactivation by peptidases where such mimetics comprise a D-amino acid (page 19 lines 24-30). Herkel teach that methods of synthesis are known (page 17 first complete paragraph). Herkel teach the peptides in a composition with a carrier (claims 17 and 22).
	Herkel does not provide an example with a peptide that is no longer than 6 amino acids as claimed.

	In relation to the peptide of instant claims 15 and 19-21, as discussed above Herkel suggest peptides including LPPLPY and dLPPLPY which correspond to instant SEQ ID NO: 7 and SEQ ID NO: 20. Since the peptides meet the structural limitations they have been interpreted as meeting the functional limitations.
	In relation to claim 37, Herkel teach the peptides in a composition with a carrier (claims 17 and 22).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658